Name: 75/458/EEC: Council Decision of 22 July 1975 concerning a programme of pilot schemes and studies to combat poverty
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-07-30

 Avis juridique important|31975D045875/458/EEC: Council Decision of 22 July 1975 concerning a programme of pilot schemes and studies to combat poverty Official Journal L 199 , 30/07/1975 P. 0034 - 0035++++( 1 ) OJ NO C 128 , 9 . 6 . 1975 , P . 11 . ( 2 ) OPINION DELIVERED 28 AND 29 MAY 1975 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ) ( 3 ) OJ NO C 13 , 12 . 2 . 1974 , P . 1 . COUNCIL DECISION OF 22 JULY 1975 CONCERNING A PROGRAMME OF PILOT SCHEMES AND STUDIES TO COMBAT POVERTY ( 75/458/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY THE HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION , AN INCREASE IN STABILITY , AN ACCELERATED RAISING OF THE STANDARD OF LIVING AND CLOSER RELATIONS BETWEEN THE STATES BELONGING TO IT ; WHEREAS THE CONTINUED EXISTENCE OF POVERTY IN THE COMMUNITY IS INCONSISTENT WITH ATTAINMENT OF THE ABOVE OBJECTIVE ; WHEREAS IN ITS RESOLUTION OF 21 JANUARY 1974 ( 3 ) CONCERNING A SOCIAL ACTION PROGRAMME , THE COUNCIL ADOPTED AS A PRIORITY MEASURE THE IMPLEMENTATION , IN COOPERATION WITH THE MEMBER STATES , OF SPECIFIC MEASURES TO COMBAT POVERTY BY DRAWING UP PILOT SCHEMES ; WHEREAS SUCH COMMUNITY ACTION IS NECESSARY IN ORDER TO ATTAIN THE ABOVEMENTIONED OBJECTIVE ALTHOUGH NO PROVISION IS MADE IN THE TREATY FOR THE SPECIFIC POWERS REQUIRED , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . TO PROVIDE CONCRETE INFORMATION FOR THE MEMBER STATES AND THE COMMUNITY , THE COMMISSION MAY , WITHIN THE LIMITS OF THE RELEVANT APPROPRIATIONS ENTERED IN THE BUDGET OF THE COMMUNITIES FOR 1975 AND 1976 ; ( A ) PROMOTE OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT SCHEMES WHICH : - TEST AND DEVELOP NEW METHODS OF HELPING PERSONS BESET BY OR THREATENED WITH POVERTY IN THE COMMUNITY , - ARE PLANNED AND CARRIED OUT SO FAR AS POSSIBLE WITH THE PARTICIPATION OF THOSE CONCERNED , AND - ARE OF INTEREST TO THE COMMUNITY AS A WHOLE IN THAT THEY DEAL WITH PROBLEMS COMMON TO MORE THAN ONE MEMBER STATE ; ( B ) PROMOTE , CARRY OUT OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT STUDIES TO IMPROVE UNDERSTANDING OF THE NATURE , CAUSES , SCOPE AND MECHANICS OF PROVERTY IN THE COMMUNITY . 2 . FOR THE PURPOSES OF THIS DECISION , THE FOLLOWING DEFINITIONS SHALL APPLY : - PERSONS BESET BY POVERTY : INDIVIDUALS OR FAMILIES WHOSE RESOURCES ARE SO SMALL AS TO EXCLUDE THEM FROM THE MINIMUM ACCEPTABLE WAY OF LIFE OF THE MEMBER STATE IN WHICH THEY LIVE ; - RESOURCES : GOODS , CASH INCOME , PLUS SERVICES FROM PUBLIC AND PRIVATE SOURCES . ARTICLE 2 COMMUNITY FINANCIAL ASSISTANCE MAY NOT EXCEED 50 % OF THE ESTIMATED COST WHERE THIS AMOUNT HAS BEEN REACHED . HOWEVER , FOR PILOT STUDIES , FINANCIAL ASSISTANCE MAY EXCEED 50 % OF THE ESTIMATED COST WHERE THIS AMOUNT HAS BEEN REACHED IF THE PILOT STUDY IN QUESTION IS OF EXCEPTIONAL IMPORTANCE FOR THE COMMUNITY AS A WHOLE AND IS TO BE CARRIED OUT ON THE TERRITORY OF MORE THAN ONE MEMBER STATE . ARTICLE 3 1 . PILOT SCHEMES AND STUDIES FOR WHICH COMMUNITY FINANCIAL ASSISTANCE HAS BEEN REQUESTED SHALL BE FORWARDED TO THE COMMISSION BY THE MEMBER STATE ON WHOSE TERRITORY THE PILOT SCHEME OR STUDY IS TO BE CARRIED OUT . 2 . THE COMMISSION SHALL INFORM THE MEMBER STATE CONCERNED OF ITS DECISION TO GRANT OR REFUSE THE FINANCIAL ASSISTANCE REQUESTED . 3 . BOTH PUBLIC AND PRIVATE BODIES SHALL BE ELIGIBLE FOR FINANCIAL ASSISTANCE . ARTICLE 4 THE COMMISSION SHALL OBTAIN THE AGREEMENT OF THE MEMBER STATE OR STATES ON WHOSE TERRITORY THE PILOT SCHEME OR STUDY IS TO BE CARRIED OUT . ARTICLE 5 1 . THE COMMISSION SHALL CONSULT THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES AND INDEPENDENT EXPERTS ON ALL MATTERS OF IMPORTANCE CONCERNING THE APPLICATION OF THIS DECISION . 2 . THE COMMISSION SHALL ARRANGE FOR THE BODY RESPONSIBLE FOR THE PILOT SCHEME OR STUDY TO REPORT BACK TO IT AT REGULAR INTERVALS ON THE PROGRESS OF THE SCHEME OR STUDY GIVING ANY OTHER INFORMATION THE COMMISSION CONSIDERS USEFUL . ARTICLE 6 IN 1976 , THE COMMISSION SHALL SUBMIT A REPORT TO THE COUNCIL AND THE EUROPEAN PARLIAMENT ON THE AVAILABLE RESULTS OF OPERATIONS CARRIED OUT WITH FINANCIAL ASSISTANCE FROM THE COMMUNITY . ARTICLE 7 THIS DECISION SHALL ENTER INTO FORCE ON THE FIFTH DAY FOLLOWING THAT OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY TO OPERATIONS FOR WHICH THE COMMISSION HAS DECIDED FOR THE FIRST TIME BEFORE 1 JULY 1976 TO GRANT FINANCIAL ASSISTANCE . DONE AT BRUSSELS , 22 JULY 1975 . FOR THE COUNCIL THE PRESIDENT M . RUMOR